Order opening default reversed on the law and the facts, and motion to vacate the sale and to open defendant Curren’s default denied. The filing by defendant Curren of a proof of claim in the surplus money proceedings and her active participation therein, as indicated by the filed records (which were received in evidence but not printed in the record and have been examined by the court), resulting in a payment of a large part of the surplus moneys to lienors whose claims she conceded on the hearing before the referee in the surplus-money proceedings, must be deemed an election by her to proceed in the surplus-money proceedings, thus ratifying the sale under the judgment of foreclosure and sale. Lazansky, P. J., Hagarty, Tompkins and Davis, JJ., concur; Kapper, J., not voting.